Citation Nr: 1706588	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  09-41 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent, effective prior to December 7, 2013, and a rating in excess of 20 percent, effective from December 7, 2013, for right shoulder acromioclavicular arthritis with bicipital tendonitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from August 1973 to August 1977.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

By November 2014 rating decision, the RO granted a 20 percent rating for right shoulder acromioclavicular arthritis with bicipital tendonitis, effective from December 7, 2013.  The Veteran continued his appeal for higher ratings prior to and effective from December 7, 2013.

In January 2015, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.

In March 2016, the Board remanded the appeal for further development.  It is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


REMAND

In this case, the most recent evaluation of the right shoulder took place in April 2016.  Recently, the U.S. Court of Appeals for Veterans Claims has held that 38 C.F.R. § 4.59, applicable to painful motion, requires that an adequate VA examination of the joints include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the April 2016 examination did not include any section for recording ranges of motion on active or passive testing.  Although this examination did include a question about weight-bearing, the question asked only about pain, not range of motion.  Accordingly, while the Board regrets the additional delay, to comply with the requirements outlined above, the Board finds that another examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA examination to evaluate the current severity of his right shoulder acromioclavicular arthritis with bicipital tendonitis.  The electronic claims folders should be made available to the examiner for review in conjunction with the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed.

The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to the shoulder.  Range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joint in question must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The rationale for all opinions expressed must be provided.

2.  After completion of the above, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




